           Case 1:19-cv-00773-LJL Document 37 Filed 04/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------- x
MOHAMMED EL AALAOUI,                              :
                                                  :         No. 19-00773-LJL
                           Plaintiff,             :
  - against –                                     :
                                                  :         NOTICE OF MOTION FOR
LUCKY STAR GOURMET DELI INC.; :                             PLAINTIFF’S MOTION FOR
305 GROCERY DELI CORP.; OMAR                      :         DEFAULT JUDGMENT
ALLHABI; HAMDI ALLHABI;                           :
AHMED ALZABIDI,                                   :
                                                  :
                           Defendants.            :
  ----------------------------------------------- x

PLEASE TAKE NOTICE that upon the Declaration of Mohammed Gangat, Esq. (and supporting

exhibits), sworn affidavit from plaintiff Mohammed El Aalaoui(“Plaintiff”), and all prior papers and

proceedings herein, Plaintiff, pursuant to Rule 54(b) and Rule 55(b) of the Federal Rules of Civil

Procedure and Rule 55.2(b) of the Local Civil Rules of the Southern District of New York, shall move

this Court before the Honorable Lewis J. Liman, United States District Judge, in the District Court for the

Southern District of New York, 500 Pearl Street, New York, NY, on April 16, 2020, at 11:00am, for a

default judgment against defendants Lucky Star Gourmet Deli Inc., 305 Grocery Deli Corp., Omar

Allhabi and Hamdi Allhabi.

PLEASE TAKE FURTHER NOTICE that pursuant to the Order dated March 11, 2020, by the Hon.

Liman and entered in this action, any opposition to this motion is due no later than April 9, 2020.



Dated: New York, New York                                 LAW OFFICE OF MOHAMMED
       April 2, 2020                                      GANGAT


                                                          By:    _______________________________
                                                                     Mohammed Gangat, Esq.
                                                                     675 3rd Avenue, Suite 1810
                                                                     New York, NY 10017
                                                                     (718) 669-0714
                                                                      mgangat@gangatllc.com
